Citation Nr: 1433800	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  12-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia 
Veterans Health System in Gainesville, Florida 


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred on November 2, 2011.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963 and November 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran is service-connected as 40 percent disabled for degenerative changes in his lower spine, and as 20 percent disabled for associated right leg radiculopathy.  

2.  The Veteran receives VA treatment for his lower back and right leg disorders from the Tallahassee, Florida VA Outpatient Clinic (OPC).  

3.  At 7:45 PM, on November 2, 2011, the Veteran received unauthorized private treatment for his lower back disorder from the emergency room at the Capital Regional Medical Center.  

4.  The private treatment rendered on November 2, 2011 was not provided pursuant to a medical emergency of such nature that delay would have been hazardous to life or health.  

5.  On November 2, 2011, the VA OPC in Tallahassee, Florida was feasibly available to the Veteran for treatment of his lower back disorder.  





CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services provided at the Capital Regional Medical Center, on November 2, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service connected for degenerative changes in the lower spine, and for associated radiculopathy into the right leg.  He is rated as 40 percent disabled for the lower back disorder and 20 percent disabled for the right leg disorder.  On November 2, 2011, the Veteran received unauthorized private treatment for his service-connected lower back disorder from the emergency room (ER) at the Capital Regional Medical Center.  He was subsequently billed for the private services which, as detailed in the decision on appeal, VA refused to pay for or reimburse.    

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three different possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the Veteran is entitled to payment or reimbursement for services not previously authorized that are for a service-connected disability; or (3) the Veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  38 U.S.C.A. §§ 1703(a), 1725, and 1728(a) (West 2002 & Supp. 2013).  

The record indicates that certain private medical treatment of the Veteran's lower back and right leg disorders had been authorized by VA (e.g., back surgery in February 2012 and chiropractic treatment).  However, the record indicates that the November 2, 2011 private treatment had not been authorized by VA.  As the private treatment in question was unauthorized, and concerned a service-connected disorder, the Veteran's claim for reimbursement of expenses will be assessed under the provisions of 38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.  Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: 

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; 

(2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and 

(3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  

In this matter, the first and third requirement under 38 U.S.C.A. § 1728 are not met.  First, the evidence does not indicate that the private emergency room (ER) services at the Capital Regional Medical Center were rendered in a medical emergency of such nature that delay would have been hazardous to the Veteran's life or to his health.  The report of record detailing the nature of the Veteran's ER visit indicates that his situation that day was not an emergent one.  The attending physician indicated that the Veteran reported to the ER for prescription of pain medication for what the Veteran described as "mild" and "aching" chronic pain in the lower back.  The physician noted soft-tissue tenderness and limited range of motion in the lower back, but noted no "sensory loss" or "sciatica" and noted normal range of motion in the extremities.  Moreover, the physician specifically found that the Veteran was not in "acute distress."  

In the notice of disagreement, the Veteran reports that he had depleted his pain medication and before he could make another appointment at VA, he incurred excruciating pain in his back which he rated as a 10/10.  He asserted that the emergency care was warranted as his condition worsened due to the lack of prescribed pain medication.  However, this conflicts with the report in the November 2, 2011 emergency physician report that the pain was "described as being mild" with "[t]he quality...noted to be aching."  In addition, the physician found the Veteran was not in "acute distress."  The Board finds the medical report of November 2, 2011 credible and probative as to whether the services were rendered on an emergent basis, rather than the current statements, as it is contemporaneous in time to the treatment provided.  

The third requirement under 38 U.S.C.A. § 1728 is not met either.  The Veteran asserts that there are no VA facilities in Quincy, Florida.  However, the evidence does not show that a VA facility was not feasibly available to the Veteran on the day of his treatment.  November 2, 2011 fell on a Wednesday.  On that day or prior thereto, the Veteran could have availed himself of services at the VA facility he routinely used for his back and right leg treatment-the Tallahassee outpatient clinic.  

As each of the three statutory requirements under 38 U.S.C.A. § 1728 have not been met here, payment or reimbursement for private medical expenses on November 2, 2011 is not warranted.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 is also not warranted as the Board has found that the services rendered were not emergent in nature and VA facilities were reasonably available. 

While the Board understands the Veteran is frustrated by VA's denial of his claim for reimbursement in this instance, the Board is nevertheless bound by the law, and its decision is dictated by the relevant statute and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), requires that VA provide notice to the Veteran of the information and evidence that would substantiate the claim, which information or evidence, if any, the claimant should provide to VA and which information and evidence VA will attempt to obtain on the claimant's behalf.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  These criteria were satisfied by way of a January 2012 letter, which was issued after the statement of the case.  However, the defect in timing is not prejudicial as the Veteran did not thereafter assert that there was any additional evidence or information relevant to the appeal in the VA Form 9, dated January 25, 2012.  The Board notes that the Court specifically stated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), that it was not requiring the voiding or nullification of any Agency of Original Jurisdiction (AOJ) action or decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice with respect to that claim does not nullify the decision upon which this appeal is based and the Board specifically finds that the veteran was not prejudiced by the post-AOJ decision notice because he was given sufficient time to submit and/or identify any and all evidence necessary to substantiate the claim.  Moreover, based on the arguments presented by the Veteran in the notice of disagreement, it is clear that he had actual knowledge of the criteria at issue in his case.    


ORDER

Reimbursement for medical treatment at the Capital Regional Medical Center, on November 2, 2011, is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


